Citation Nr: 1501189	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-00 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.    Entitlement to service connection for a left knee disability to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right knee disability to include as secondary to service-connected disabilities. 

3.  Entitlement to service connection for a low back disability to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in part, denied entitlement to service connection for degenerative joint disease of the lumbar spine with radiculopathy, patellofemoral syndrome of the left and right knee and the claim of service connection for asthma.  During the course of the appeal, service connection for post-viral bronchitis and pleurisy residuals (previously addressed as a respiratory disability to include asthma and bronchitis) was granted in a February 2013 RO rating decision, effective April 30, 2009, which represented the full benefit sought on appeal.  

In the October 16, 2014 appellant's post-remand brief, the Veteran, through her representative, contends that after the issuance of the February 2013 RO rating decision noted above, the Veteran filed a notice of disagreement.  Therefore, a claim of entitlement to an effective date for the grant of service connection of post-viral bronchitis and pleurisy residuals prior to April 30, 2009 is on appeal.  However, after a thorough review of the file, the Board was unable to locate a notice of disagreement in the file.  The Board notes the Veteran submitted relevant, yet duplicative, evidence which was received June 2013, and indicated treatment for asthma from 2008.  The Board refers the issue for clarification of whether the Veteran filed a notice of disagreement within a year of the February 2013 rating decision to the AOJ for any appropriate action.  

The Veteran testified at a Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in July 2012.  A transcript of the hearing is associated with the claims file.  

The issues were previously remanded by the Board in October 2012 for additional development.  The issues have since returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon careful review of the evidence of record, the Board finds that further development is necessary regarding the Veteran's service connection claims for right knee, left knee and low back disabilities.  

The Board remanded these claims in October 2012 to obtain update VA treatment records and thorough VA opinions both on direct and secondary service connection for the Veteran's right and left knee disabilities.  The Veteran was afforded a VA knee examination in November 2012 with an April 2013 addendum opinion.  The Veteran was most recently provided a VA spine examination in October 2007.  

Unfortunately, the Board finds the opinions from the November 2012, April 2013 and October 2007 VA examinations are inadequate to decide the Veteran's claims.  Although the VA examiner found that the Veteran's disabilities were unrelated to her service-connected pes planus, the rationale provided focused on causation, and did not adequately discuss whether the Veteran's service-connected residuals may have permanently aggravated these claimed disabilities.  The VA examiner also provided a negative nexus opinion on the already service-connected ankle disabilities; consequently, it appears that the VA examiner did not consider whether the service-connected ankle disabilities may have caused or aggravated the claimed disorders.  The Board notes that the Veteran has also challenged the adequacy of the November 2012 and April 2013 opinions.  On Remand, new VA opinions must be obtained.  

The Veteran submitted evidence received in June 2013 that was largely duplicative.  However, a record from June 2, 2005 and June 9, 2005 from the Fayetteville VAMC suggests there may be outstanding VA treatment records for the period between May 23, 2005 and August 22, 2005.  On Remand, documented efforts must be made to obtain any outstanding VA treatment records for this period.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records including those from the Fayetteville VAMC between May 2005 and August 2005.

2.  The RO/AMC forward the claims folder to an appropriate examiner for review of the file to determine the nature and etiology of the Veteran's claimed right knee, left knee and back disabilities on a direct and secondary basis.  If the examiner determines that an additional examination is necessary, an examination to address the below questions should be scheduled.

The Veteran's claims file, including any pertinent evidence in her electronic files, should be forwarded to the examiner.  The examiner(s) should indicate that he/she reviewed the file in conjunction with the examiner.  The examiner(s) is asked to provide the following opinions:

(a)  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's disabilities of the right knee, left knee or low back were incurred in or otherwise related to her active service?

(b)  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's disabilities of the right knee, left knee or low back were caused or aggravated by her service-connected disabilities (residuals of a right ankle sprain with degenerative joint disease, right ankle scar associated with residuals of a right ankle sprain with degenerative joint disease and pes planus).  

A rationale which considers the clinical and lay evidence of record should accompany any discussion(s)/opinion(s) provided in the report.

(c) If the answer is positive to any of the above questions with respect to the knee claims, provide an opinion as to whether it at least as likely as not (a 50 percent or better probability) that the Veteran's low back disability was caused or aggravated by any right or left knee disability. 

The examiner(s) must provide a discussion of the rationale for all opinions rendered with consideration of the pertinent medical and lay evidence of record.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims for service connection for right knee, left knee and low back disabilities.  If the benefits sought on appeal with respect to these issues are not granted, provide the Veteran and her representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




